DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the locking element”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the pusher element”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the locking element”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the further plate-like element”.  There is insufficient antecedent basis for this limitation in the claim.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Albright et al. (US 4,744,490) in view of Case et al. (US 2015/0102048).
Regarding Claim 1, Albright discloses an enhanced ejection device (fig.9) for an automatic dispenser (fig.9) of the automatic vending machine type, suitable for being incorporated in said automatic vending machine (20) and being applied to a shelf (24,26) subdivided into a number of seats or channels (91’) defined by opposing separator elements or shoulders (89) internally to which there are accommodated products of different types, characterized in that it comprises handling and ejection means (78,93) for handling and ejecting products from said seats or channels (91’), quickly couplable with/decoupable from the shelf (24,26), formed on said shelf (24,26) and comprising a platform (86) featuring a longitudinal development and a patterned appendage (99,101) formed in correspondence with one of the opposing longitudinal edges of the platform (86) and “comb”-shaped, with a plurality of teeth (fig.9;99,101 are comb-shaped with a plurality of teeth) spaced away from each other by slots (fig.9), said teeth (99,101) and slots (fig.9) developing all over the length of the longitudinal development of said patterned appendage (99,101; fig.9).

Case discloses a motor (500) used to move the pusher element (490). Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Albright with a motor used to move the pusher element simply because it is notoriously well-known in the art as another mechanism for horizontally pushing articles to be dispensed from a dispenser.
Claims 1,8 are rejected under 35 U.S.C. 103 as being unpatentable over Albright et al. (US 4,744,490) in view of Obitts et al. (US 2015/0096997).
Regarding Claim 1, Albright discloses an enhanced ejection device (fig.9) for an automatic dispenser (fig.9) of the automatic vending machine type, suitable for being incorporated in said automatic vending machine (20) and being applied to a shelf (24,26) subdivided into a number of seats or channels (91’) defined by opposing separator elements or shoulders (89) internally to which there are accommodated products of different types, characterized in that it comprises handling and ejection means (78,93) for handling and ejecting products from said seats or channels (91’), quickly couplable with/decoupable from the shelf (24,26), formed on said shelf (24,26) and comprising a platform (86) featuring a longitudinal development and a patterned appendage (99,101) formed in correspondence with one of the opposing longitudinal edges of the platform (86) and “comb”-shaped, with a plurality of teeth (fig.9;99,101 are comb-shaped with a plurality of teeth) spaced away from each other by slots (fig.9), said teeth (99,101) and slots (fig.9) developing all over the length of the longitudinal development of said patterned appendage (99,101; fig.9).
Albright does not disclose a motor used to move the pusher element. 
Obitts discloses a motor (electrical motor; abstract) used to move the pusher element (fig.6). Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Albright with a motor used to move the pusher element simply because it is notoriously well-known in the art as another mechanism for horizontally pushing articles to be dispensed from a dispenser.

Obitts discloses pusher element is a plate-like one (fig.6) and is perpendicular to the upper front of the platform (308). Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Albright with the pusher element is a plate-like one and is perpendicular to the upper front of the platform simply because it is notoriously well-known in the art as another mechanism for horizontally pushing articles to be dispensed from a dispenser.
Although Obitts does not disclose dimensions that vary as a function of the width of the seat or channel, it would have been an obvious matter of design choice to implement such a configuration, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557.  The examiner can normally be reached on 8:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651